CATERPILLAR FINANCIAL SERVICES CORPORATION POWERNOTES (R) With Maturities of 9 months or more from Date of Issue Registration No. 333-124310 Trade Date: 09/17/07 Filed Pursuant to Rule 424(b)(3) Issue Date: 09/20/07 PRICING SUPPLEMENT NO. 1033 (To Prospectus Supplement dated July 7, 2005 & Prospectus dated May 13, 2005) The Date of this Pricing Supplement:September 17, 2007 CUSIP or Common Code Stated Interest Rate (1) Maturity Price to Public (2) Discounts & Commissions Interest Payment Frequency Survivors Option Yes/No SUBJECT TO REDEMPTION OR REPAYMENT Date and terms of redemption or repayment (including any applicable regular or special record dates) 14912HFN5 5.650% 09/15/22 100% 2.050% Monthly YES YES Callable at 100% beginning 09/15/10monthly thereafter. Principal Amount Proceeds Dealer 1st Payment Date Day Count $2,641,000.00 $2,586,859.50 LaSalle Financial Services, Inc. 10/15/07 30/360 Yield (3) Moody’s /S&P Rating 5.717% A2/A Original Issue Discount Note: YesoNox Total Amount of OID: N/A (1) The interest rates on the PowerNotes ® may be changed by Caterpillar Financial Services Corporation from time to time, but any such change will not affect the interest rate on any PowerNotes ® offered prior to the effective date of the change.After the issuance of the PowerNotes® covered by this Pricing Supplement, $320.153 mm principal amount of PowerNotes® remain available for sale pursuant to the accompanying Prospectus Supplement. (2) Expressed as a percentage of aggregate principal amount.Actual Price to Public may be less, and will be determined by prevailing market prices at the time of purchase as set forth in the confirmation sheet. (3) Yields are quoted on a semi-annual bond equivalent yield basis.
